Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 1 of 34




                       EXHIBIT C
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 2 of 34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 3 of 34




                                                         REDACTED




                                                             REDACTED




                                           REDACTED
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 4 of 34




                  REDACTED




                                              REDACTED




                                                REDACTED
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 5 of 34




                                                                    REDACTED




                                                              REDACTED




                        REDACTED




                   REDACTED




                                                         REDACTED




                                   REDACTED




                                              REDACTED
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 6 of 34




                                   REDACTED




                                               REDACTED
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 7 of 34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 8 of 34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 9 of 34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 10 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 11 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 12 of
                                      34




                                                            REDACTED
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 13 of
                                      34




                                                      REDACTED
            REDACTED
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 14 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 15 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 16 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 17 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 18 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 19 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 20 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 21 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 22 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 23 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 24 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 25 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 26 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 27 of
                                      34




                                             REDACTED



                                                     REDACTED




                      REDACTED
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 28 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 29 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 30 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 31 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 32 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 33 of
                                      34
Case 1:18-cv-24227-CMA Document 170-3 Entered on FLSD Docket 07/11/2019 Page 34 of
                                      34
